


110 HR 2184 IH: Enhanced Health Care Value for All Act

U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2184
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2007
			Mr. Allen (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to expand comparative effectiveness research and to
		  increase funding for such research to improve the value of health
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Health Care Value for All Act
			 of 2007.
		2.Research on
			 comparative effectiveness of health care items and services
			(a)Expansion of
			 scope of researchSubsection
			 (a) of section 1013 of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173) is amended—
				(1)in
			 paragraph (1)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking programs established under titles XVIII, XIX, and XXI of the
			 Social Security Act and inserting Federal health care programs
			 (as defined in subparagraph (C));
						(ii)by
			 striking shall conduct and support research and inserting
			 shall conduct and support research, which may include clinical
			 research,;
						(iii)in
			 clause (i), by striking and at the end;
						(iv)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
						(v)by
			 adding at the end the following:
							
								(iii)gaps in current research which may
				necessitate research beyond systematic reviews of existing
				evidence.
								;
						(B)by adding at the
			 end the following new subparagraph:
						
							(C)Federal health
				care programs definedFor purposes of this section, the term
				Federal health care program means each of the following:
								(i)Any program
				established under title XVIII, XIX, or XXI of the Social Security Act.
								(ii)The Federal employees health benefits
				program under chapter 89 of title 5, United States Code.
								(iii)A health program
				operated under title 38, United States Code, by the Department of Veterans
				Affairs.
								(iv)The TRICARE
				program under chapter 55 of title 10, United States Code.
								(v)A
				medical care program of the Indian Health Service or of a tribal
				organization.
								;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (C)(i), by striking the programs established and inserting
			 Federal health care programs, including the programs
			 established;
					(B)in subparagraph
			 (C)(ii), by striking and at the end;
					(C)in subparagraph
			 (C)(iii), by striking the period at the end and inserting ;
			 and;
					(D)by inserting after
			 subparagraph (C) the following:
						
							(iv)shall provide for
				education to physicians, other health care providers, and the public (including
				patients and consumers) about the information on comparative effectiveness that
				is available as a result of research funded under this
				section.
							;
				and
					(E)by adding at the
			 end the following:
						
							(D)Comparative
				Effectiveness Advisory Board
								(i)In
				generalEffective as of the date of the enactment of the Enhanced
				Health Care Value for All Act of 2007, the stakeholder group consulted for
				purposes of subparagraph (C)(1) shall be known as the Comparative Effectiveness
				Advisory Board. Any reference in a law, map, regulation, document, paper, or
				other record of the United States to such stakeholder group shall be deemed to
				be a reference to the Comparative Effectiveness Advisory Board.
								(ii)Composition of
				BoardThe members of the
				Comparative Effectiveness Advisory Board shall consist of—
									(I)the Director of
				the Agency for Healthcare Research and Quality; and
									(II)up to 14
				additional members who shall represent broad constituencies of stakeholders
				including clinicians, patients, researchers, third-party payers, consumers of
				Federal and State beneficiary programs, and health care industry
				professionals.
									(iii)Appointment;
				termsThe Comptroller General
				of the United States shall appoint the members of the Comparative Effectiveness
				Advisory Board. Each member shall be appointed for a term of 2 years. The
				members appointed for the first term following the date of the enactment of the
				Enhanced Health Care Value for All Act of 2007 shall be appointed not later
				than 90 days after such date of enactment. Any member serving on the Advisory
				Board as of the date of the enactment of the Enhanced Health Care Value for All
				Act of 2007 may continuing serving through the end of the member’s term.
								(iv)Conflicts of
				interestIn appointing the members of the Comparative
				Effectiveness Advisory Board (and the members of any panel that reports to the
				Board), the Comptroller General of the United States shall take into
				consideration any financial conflicts of interest.
								(E)Additional
				authoritiesIn addition to any authorities vested in the
				Comparative Effectiveness Advisory Board as of the day before the date of the
				enactment of the Enhanced Health Care Value for All Act of 2007, the
				Comparative Effectiveness Advisory Board shall have the following
				authorities:
								(i)To provide input on research
				priorities.
								(ii)To recommend how
				to organize research funded under this section taking into consideration the
				full range of appropriate methodologies, including randomized control trials,
				practical clinical trials, observation studies, and synthesis of existing
				research.
								(iii)To make recommendations on how findings
				resulting from research funded under this section should be described,
				presented, and disseminated.
								(iv)To make recommendations to the Congress and
				the Secretary, not later than 2 years after the date of the enactment of the
				Enhanced Health Care Value for All Act of 2007, regarding the establishment of
				one or more federally-funded research and development centers.
								(v)To
				identify, consistent with subparagraph (C)(i), highest priorities (such as
				treatments that are highly utilized or are for high-cost, chronic illnesses)
				for research, demonstrations, and evaluations to support and improve Federal
				health care programs.
								(vi)To ensure that
				such priorities are in accordance with the principles described in subparagraph
				(F).
								(vii)To establish a clinical peer review
				advisory panel (comprised of methodologists, health service researchers, and
				medical experts) for each such priority to advise the Secretary on validating
				the science and methods used to conduct comparative effectiveness
				studies.
								(F)PrinciplesResearch
				conducted or supported under this section shall be in accordance with the
				following principles:
								(i)IndependenceThe
				setting of the agenda and use of the research shall be insulated from
				inappropriate political or stakeholder influence.
								(ii)Scientific
				credibilityThe methods for conducting the research shall be
				scientifically based.
								(iii)TransparencyAll
				aspects of the prioritization of research, the conduct of the research, and any
				recommendations based on the research shall be carried out in a transparent
				manner.
								(iv)Inclusion of
				input from stakeholdersPatients, providers, health care consumer
				representatives, health industry representatives, and lawmakers shall be
				consulted regarding priorities and dissemination of the
				research.
								;
					(3)in paragraph
			 (3)(C), by adding at the end the following:
					
						(iii)UpdatesThe
				Secretary shall make available and disseminate updated evaluations, syntheses,
				and findings under this subparagraph not less than every 6
				months.
						;
				and
				(4)in paragraph
			 (4)(A), by striking the programs established under titles XVIII, XIX,
			 and XXI of the Social Security Act and inserting the Federal
			 health care programs.
				(b)Reports to
			 CongressSuch section is
			 further amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)ReportsNot later than 1 year after the date of the
				enactment of the Enhanced Health Care Value for All Act of 2007, and annually
				thereafter, the Secretary, in consultation with the Comparative Effectiveness
				Advisory Board, shall submit to Congress a report on the activities conducted
				under this section. The report submitted under this subsection in 2012 shall
				include a description of the total activities conducted under this section
				since the date of the enactment of the Enhanced Health Care Value for All Act
				of 2007, including—
							(1)an evaluation of the return on the
				investment in the program conducted under this section, including the overall
				cost of the program, the scientific knowledge created through the program, and
				the ways in which such knowledge has been used;
							(2)an evaluation of
				any backlog of unfunded research projects; and
							(3)an assessment
				of—
								(A)how the program is
				working;
								(B)the governance
				structure of the program;
								(C)the ability of the
				program to include public comment and patient perspectives in priority setting;
				and
								(D)the ability of the
				program to disseminate findings and
				conclusions.
								.
				3.Health Care
			 Comparative Effectiveness Research Trust Fund; financing for Trust
			 Fund
			(a)Establishment of
			 trust fund
				(1)In
			 GeneralSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
					
						9511.Health Care
				Comparative Effectiveness Research Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Health Care Comparative
				Effectiveness Research Trust Fund (hereinafter in this section referred
				to as the Trust Fund), consisting of such amounts as may be
				appropriated or credited to such Trust Fund as provided in this section and
				section 9602(b).
							(b)Transfers to
				FundThere are hereby appropriated to the Trust Fund the
				following:
								(1)Amounts equivalent
				to the net revenues received in the Treasury from the fees imposed under
				subchapter B of chapter 34 (relating to fees on health insurance and
				self-insured plans).
								(2)Subject to subsection (c)(2), for each
				fiscal year beginning with fiscal year 2008, amounts determined by the
				Secretary of Health and Human Services to be equivalent to fair share amount
				determined under subsection (c) multiplied by the average number of individuals
				entitled to benefits under part A, or enrolled under part B, of title XVIII of
				the Social Security Act during such fiscal year.
								The
				amounts appropriated under paragraph (2) shall be transferred from the Federal
				Hospital Insurance Trust Fund (established under section 1817 of the
				Social Security Act) and from the
				Federal Supplementary Medical Insurance Trust Fund (established under section
				1841 of such Act), and from the Medicare Prescription Drug Account within such
				Trust Fund, in proportion (as estimated by the Secretary) to the total
				expenditures during such fiscal year that are made under title XVIIII of such
				Act from the respective trust fund or account.(c)Fair share
				amount
								(1)In
				generalThe Secretary of Health and Human Services shall compute
				for each fiscal year (beginning with fiscal year 2008) a fair share amount
				under this subsection that is an amount that, when applied under this section
				and subchapter B of chapter 34 of the Internal Revenue Code of 1986, will
				result in revenues to the Trust Fund (taking into account any outstanding
				balance in the Trust Fund) for the fiscal year as follows:
									(A)for fiscal year
				2008, $100,000,000;
									(B)for fiscal year
				2009, $200,000,000; and
									(C)for each of fiscal
				years 2010 through 2012, $900,000,000.
									(2)Limitation on
				Medicare fundingIn no case shall the amount transferred under
				subsection (b)(2) for any fiscal year exceed $200,000,000.
								(d)Expenditures
				From FundAmounts in the Trust Fund are available to the
				Secretary of Health and Human Services for carrying out section 1013 of the
				Medicare Prescription Drug, Improvement, and Modernization Act of 2003.
							(e)Net
				RevenuesFor purposes of this section, the term net
				revenues means the amount estimated by the Secretary based on the excess
				of—
								(1)the fees received
				in the Treasury under subchapter B of chapter 34, over
								(2)the decrease in
				the tax imposed by chapter 1 resulting from the fees imposed by such
				subchapter.
								.
				
				(2)Clerical
			 AmendmentThe table of sections for such subchapter A is amended
			 by adding at the end thereof the following new item:
					
						
							Sec. 9511. Health Care Comparative
				Effectiveness Research Trust
				Fund.
						
						.
				(b)Financing for
			 Fund from fees on insured and Self-Insured health plans
				(1)General
			 RuleChapter 34 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subchapter:
					
						BInsured and
				Self-Insured Health Plans
							
								Sec. 4375. Health insurance.
								Sec. 4376. Self-insured health
				  plans.
								Sec. 4377. Definitions and special
				  rules.
							
							4375.Health
				insurance
								(a)Imposition of
				FeeThere is hereby imposed
				on each specified health insurance policy for each policy year a fee equal to
				the fair share amount determined under section 9511(c)(1) multiplied by the
				average number of lives covered under the policy.
								(b)Liability for
				FeeThe fee imposed by subsection (a) shall be paid by the issuer
				of the policy.
								(c)Specified Health
				Insurance PolicyFor purposes of this section—
									(1)In
				generalExcept as otherwise provided in this section, the term
				specified health insurance policy means any accident or health
				insurance policy issued with respect to individuals residing in the United
				States.
									(2)Exemption of
				certain policiesThe term specified health insurance
				policy does not include any insurance policy if substantially all of the
				coverage provided under such policy relates to—
										(A)liabilities
				incurred under workers’ compensation laws,
										(B)tort
				liabilities,
										(C)liabilities
				relating to ownership or use of property,
										(D)credit
				insurance,
										(E)medicare
				supplemental coverage, or
										(F)such other similar
				liabilities as the Secretary may specify by regulations.
										(3)Treatment of
				prepaid health coverage arrangements
										(A)In
				generalIn the case of any arrangement described in subparagraph
				(B)—
											(i)such arrangement
				shall be treated as a specified health insurance policy, and
											(ii)the person
				referred to in such subparagraph shall be treated as the issuer.
											(B)Description of
				arrangementsAn arrangement is described in this subparagraph if
				under such arrangement fixed payments or premiums are received as consideration
				for any person’s agreement to provide or arrange for the provision of accident
				or health coverage to residents of the United States, regardless of how such
				coverage is provided or arranged to be provided.
										4376.Self-Insured
				health plans
								(a)Imposition of
				FeeIn the case of any
				applicable self-insured health plan for each plan year, there is hereby imposed
				a fee equal to the fair share amount determined under section 9511(c)(1)
				multiplied by the average number of lives covered under the plan.
								(b)Liability for
				Fee
									(1)In
				generalThe fee imposed by subsection (a) shall be paid by the
				plan sponsor.
									(2)Plan
				sponsorFor purposes of paragraph (1) the term plan
				sponsor means—
										(A)the employer in
				the case of a plan established or maintained by a single employer,
										(B)the employee
				organization in the case of a plan established or maintained by an employee
				organization,
										(C)in the case
				of—
											(i)a
				plan established or maintained by 2 or more employers or jointly by 1 or more
				employers and 1 or more employee organizations,
											(ii)a
				multiple employer welfare arrangement, or
											(iii)a voluntary
				employees’ beneficiary association described in section 501(c)(9),
											the
				association, committee, joint board of trustees, or other similar group of
				representatives of the parties who establish or maintain the plan, or(D)the cooperative or
				association described in subsection (c)(2)(F) in the case of a plan established
				or maintained by such a cooperative or association.
										(c)Applicable
				Self-Insured Health PlanFor purposes of this section, the term
				applicable self-insured health plan means any plan for providing
				accident or health coverage if—
									(1)any portion of
				such coverage is provided other than through an insurance policy, and
									(2)such plan is
				established or maintained—
										(A)by one or more
				employers for the benefit of their employees or former employees,
										(B)by one or more
				employee organizations for the benefit of their members or former
				members,
										(C)jointly by 1 or
				more employers and 1 or more employee organizations for the benefit of
				employees or former employees,
										(D)by a voluntary
				employees’ beneficiary association described in section 501(c)(9),
										(E)by any
				organization described in section 501(c)(6), or
										(F)in the case of a
				plan not described in the preceding subparagraphs, by a multiple employer
				welfare arrangement (as defined in section 3(40) of
				Employee Retirement Income Security Act of
				1974), a rural electric cooperative (as defined in section
				3(40)(B)(iv) of such Act), or a rural telephone cooperative association (as
				defined in section 3(40)(B)(v) of such Act).
										4377.Definitions and
				special rules
								(a)DefinitionsFor
				purposes of this subchapter—
									(1)Accident and
				health coverageThe term accident and health
				coverage means any coverage which, if provided by an insurance policy,
				would cause such policy to be a specified health insurance policy (as defined
				in section 4375(c)).
									(2)Insurance
				policyThe term insurance policy means any policy or
				other instrument whereby a contract of insurance is issued, renewed, or
				extended.
									(3)United
				StatesThe term United States includes any
				possession of the United States.
									(b)Treatment of
				Governmental Entities
									(1)In
				generalFor purposes of this subchapter—
										(A)the term
				person includes any governmental entity, and
										(B)notwithstanding
				any other law or rule of law, governmental entities shall not be exempt from
				the fees imposed by this subchapter except as provided in paragraph (2).
										(2)Treatment of
				exempt governmental programsIn the case of an exempt governmental
				program, no fee shall be imposed under section 4375 or section 4376 on any
				covered life under such program.
									(3)Exempt
				governmental program definedFor purposes of this subchapter, the
				term exempt governmental program means—
										(A)any insurance
				program established under title XVIII of the Social Security Act,
										(B)the medical
				assistance program established by title XIX or XXI of the
				Social Security Act,
										(C)any program
				established by Federal law for providing medical care (other than through
				insurance policies) to individuals (or the spouses and dependents thereof) by
				reason of such individuals being—
											(i)members of the
				Armed Forces of the United States, or
											(ii)veterans,
				and
											(D)any program
				established by Federal law for providing medical care (other than through
				insurance policies) to members of Indian tribes (as defined in section 4(d) of
				the Indian Health Care Improvement
				Act).
										(c)Treatment as
				TaxFor purposes of subtitle F, the fees imposed by this
				subchapter shall be treated as if they were taxes.
								(d)No Cover Over to
				PossessionsNotwithstanding any other provision of law, no amount
				collected under this subchapter shall be covered over to any possession of the
				United States.
								
				(2)Clerical
			 AmendmentChapter 34 of such Code is amended by striking the
			 chapter heading and inserting the following:
					
						34TAXES ON CERTAIN
				INSURANCE POLICIES
							
								Subchapter A. Policies issued by
				  foreign insurers
								Subchapter B. Insured and
				  self-insured health plans
							
							APolicies Issued By
				Foreign
				Insurers
							.
				(3)Effective
			 DateThe amendments made by this section shall apply with respect
			 to policies and plans for portions or policy or plan years beginning on or
			 after October 1, 2007.
				4.Coordination of
			 Health Services Research
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish a permanent council (in
			 this section referred to as the Council) for the purpose of
			 assisting the offices and agencies of the Department of Health and Human
			 Services, the Department of Veterans Affairs, the Department of Defense, and
			 any other department or agency to coordinate the conduct or support of health
			 services research. Such coordination shall include advising each such office
			 and agency—
				(1)on clarifying its
			 policies regarding public access to data resulting from research conducted or
			 supported by the office or agency, including the provision of reasons for not
			 permitting any such data to be publicly disclosed;
				(2)on making such
			 policies, as clarified, publicly available; and
				(3)on updating the
			 publicly available versions of such policies to reflect any subsequent
			 modifications;
				(b)Membership
				(1)Number and
			 appointmentThe Council shall be composed of 20 members. One
			 member shall be the Director of the Agency for Healthcare Research and Quality.
			 The Director shall appoint the other members not later than 30 days after the
			 enactment of this Act.
				(2)Qualifications
					(A)In
			 generalThe members of the Council shall include one senior
			 official from each of the following agencies:
						(i)The
			 Veterans Health Administration.
						(ii)The
			 Department of Defense Military Health Care System.
						(iii)The Centers for
			 Disease Control and Prevention.
						(iv)The
			 National Center for Health Statistics.
						(v)The
			 National Institutes of Health.
						(vi)The
			 Center for Medicare & Medicaid Services.
						(vii)The Federal
			 Employees Health Benefits Program.
						(B)National,
			 philanthropic foundationsThe members of the Council shall
			 include 4 senior leaders from major national, philanthropic foundations that
			 fund and use health services research.
					(C)StakeholdersThe
			 remaining members of the Council shall be representatives of other stakeholders
			 in health services research, including private purchasers, health plans,
			 hospitals and other health facilities, and health consumer groups.
					(D)Period of
			 appointmentMembers of the Council shall be appointed for the
			 life of the Council. Any vacancies shall not affect the power and duties of the
			 Council and shall be filled in the same manner as the original
			 appointment.
					(c)LeadershipThe
			 Secretary of Health and Human Services shall appoint the chair of the Council.
			 Not later than 15 days after the date on which all members of the Council have
			 been appointed under section (b)(1), the Council chair shall designate a
			 co-chair of the Council. The co-chair shall be the leader of a national
			 foundation that funds health services research.
			(d)SubcommitteesThe
			 Council may establish subcommittees to assist in carrying out its
			 duties.
			(e)Duties
				(1)Public
			 meetingsNot later than 120 days after the designation of a
			 co-chairperson under subsection (c), the Council shall hold public meetings
			 with producers and users of health services research to examine—
					(A)the major
			 infrastructure challenges facing the field of health services research;
					(B)the field’s
			 research priorities over the next 5 years;
					(C)the current
			 portfolio of health services research being funded;
					(D)ways to stimulate
			 innovation in the field of health services research; and
					(E)ways in which the
			 field of health services research might help to transform the health care
			 system by 2020.
					(2)Additional
			 meetingsThe Council may hold additional public meetings on
			 subjects other than those listed in the paragraph (1) so long as the meetings
			 are determined to be necessary by the Council in carrying out its duties.
			 Additional meetings are not required to be completed within the time period
			 specified in paragraph (1).
				(3)Develop a
			 strategic planNot later than 2 years after the meetings
			 described in paragraph (1) and (2) are completed, the Council shall prepare and
			 make public through the Internet and other channels a strategic plan for the
			 field of health services research, which plan shall include the
			 following:
					(A)A health services
			 research agenda to address the Nation’s evolving health care priorities.
					(B)A plan for
			 addressing the infrastructure needs of the field of health services research,
			 including professional development for the next generation of researchers and
			 improved methods and data.
					(C)A plan for
			 fostering innovation in the field of health services research.
					(D)A uniform
			 definition of health services research and standard research categories to be
			 used across the funders of health services research in developing research
			 budgets and reporting research expenditures.
					(f)Annual
			 reportNot later than 1 year after the publication of the
			 Council’s strategic plan under subsection (e)(3), and annually thereafter, the
			 Council shall report to the Congress on, and make public a detailed description
			 of, the following:
				(1)The Council’s
			 progress in implementing the strategic plan.
				(2)Organizational
			 expenditures in health services research by the Federal agencies specified in
			 subsection (b)(2)(A) according to the uniform definition and standard research
			 categories developed by the Council.
				(g)Detail of
			 employeesEach Federal agency represented on the Council may, on
			 a non-reimbursable basis, detail one employee to the Council. Each such detail
			 shall last no more than 2 years. Any detail of an employee shall be without
			 interruption or loss of civil services status or privilege.
			(h)ContractingThe
			 Director of the Agency for Healthcare Research and Quality may contract with an
			 outside entity to assist the Council in holding public meetings, developing the
			 strategic plan for the field of health services research, and fulfilling annual
			 reporting requirements.
			
